DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/478,257 for a DIVIDER BAR FOR ENERGY GUIDE CHAINS, filed on 7/16/2019.  Claims 19-36 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the form," “the gap size,” “the installed state” and “the internal width” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 20-36 are rejected for the same reasons as dependent on claim 19. 
Regarding claims 19 and 31, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Claims 20-36 are rejected for the same reasons as dependent on claim 19. 
Claim 20 recites the limitation “the gap size,” “the installed state” and “the loose state” therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the other" therein.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation "the other" therein.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “the associated” and "the other" therein.  There is insufficient antecedent basis for this limitation in the claim. Claims 29 is rejected for the same reasons as dependent on claim 19. 
Claim 28 recites the limitation “the main” and "the longitudinal" therein.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 recites the limitation "the opening" therein.  There is insufficient antecedent basis for this limitation in the claim.  Further, the term “transverse plates” is referenced in the plural, however, only one transverse plate is set forth in claim 19.  Appropriate clarification is requested.  
Claim 30 recites the limitation “the gap size,” “the insertion aperture” and “the internal width” therein.  There is insufficient antecedent basis for this limitation in the claim. Further, the term “the opening” is referenced in the singular, however, more than one opening is set forth in claim 19.  Appropriate clarification is requested.  
Claim 32 recites the limitation "the transverse direction" therein.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 33 recites the limitation "the same" therein.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 34 recites the limitation "the form" therein.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 34 and 35, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 19 clearly indicates that a subcombination is being claimed, e.g., "[t]he divider bar for an energy guide chain...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a divider bar," the energy guide chain and chain link being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said energy guide chain or chain link."
The problem arises when the is positively recited within the body of the claim, such as, "A chain link" (claim 34) and “An energy guide chain” (claim 35).  There is an inconsistency within the claims; the preamble indicates subcombination, while in at least one instance in the body of the claims there is a positive recital of structure indicating that the combination of a divider bar and an energy guide chain or chain link are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the divider bar or the divider bar in combination with the energy guide chain or chain link.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the divider bar alone or the combination of the divider bar and the energy guide chain or chain link.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.
Claim 36 contains the preamble regarding “[u]se of divider bars,” however it is dependent on claim 19 which is an article of manufacture and not a method of manufacture.  Thus, the claim is unclear and confusing.  Appropriate clarification is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-22, 28, 30-31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabelschlepp (DE9102121).
Regarding claim 19, as best understood, Kabelschlepp teaches the divider bar for an energy guide chain comprising pivotably connected chain links having two side plates (2, 3), which at least in regard to some chain links are connected together by two transverse bars (4, 5), and define a guide passage for lines, wherein in its central part the divider bar has a plurality of elongate openings each in the form of a through hole for receiving a respective plate-like transverse plate member and each of the openings opens by way of its own insertion aperture to a narrow side of the divider bar so that a transverse plate can be inserted into the opening through the insertion aperture, wherein the divider bar has in association with each opening a respective bending region, by the bending of which the gap size of the insertion aperture of the associated opening can be altered, and the gap size of the insertion aperture, at least in a closed position which corresponds to the installed state of the divider bar, is reduced in comparison with the internal width of the opening (at the point closer to the openings), but does not teach that the gap size is less than 50% of the internal width of the opening.  It would have, however, been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the invention of Kabelschlepp where the gap size is less than 50% of the internal width of the opening in order to prevent the unwanted dislodgement of the transverse plate, and further, because discovering an optimum value of a result effective variable involves only routine skill in the art. 









[AltContent: textbox (elongate openings)]
[AltContent: arrow]

[AltContent: textbox (divider bar)]
    PNG
    media_image1.png
    253
    176
    media_image1.png
    Greyscale

[AltContent: textbox (insertion aperture)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (bending region)][AltContent: arrow][AltContent: arrow]




	Regarding claim 20, as best understood, Kabelschlepp teaches the bar of claim 19, wherein in the loose state the divider bar has expanded insertion apertures, wherein each insertion aperture has a gap size which is greater than in the installed state, for the insertion of a transverse plate, and that the gap size of each insertion aperture can be reduced by clamping of the divider bar between two transverse bars against a pre- curvature of the divider bar.
Regarding claim 21, as best understood, Kabelschlepp teaches the bar of claim 19, wherein in relation to each opening the divider bar has a bending region in substantially opposite relationship to the insertion aperture.
Regarding claim 22, as best understood, Kabelschlepp teaches the bar of claim 21, wherein each bending region is formed by a narrowing at the other narrow side of the divider bar.
Regarding claim 28, as best understood, Kabelschlepp teaches the bar of claim 19, wherein the insertion aperture is arranged in height-displaced relationship in comparison with the main axis of the elongate opening for latching engagement of the transverse plate in the longitudinal direction of the divider bar.
Regarding claim 30, as best understood, Kabelschlepp teaches the bar of claim 19, but does not teach that the gap size of the insertion aperture in the closed position is less than 33% of the internal width of the opening, and is minimized.  It would have, however, been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the invention of Kabelschlepp where the gap size of the insertion aperture in the closed position is less than 33% of the internal width of the opening, and is minimized, and further, because discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 31, as best understood, Kabelschlepp teaches the bar of claim 19, wherein the central part is of a plate-like configuration and the divider bar has an upper and a lower part, wherein provided on the lower part is a holding foot for fixing to a transverse bar in positively locking and/or force-locking relationship.
Regarding claim 34, as best understood, Kabelschlepp teaches a chain link for an energy guide chain including two side plates which are connected together by two transverse bars and define a guide passage for lines, wherein at least one transverse bar is in the form of an opening bar, comprising at least two divider bars according to claim 19, which are clamped perpendicularly between both transverse bars and at least one horizontal transverse plate which is held by the divider bars for internal division of the guide passage (Fig. 1).
Regarding claim 35, as best understood, Kabelschlepp teaches an energy guide chain including a plurality of chain links according to claim 34.
Regarding claim 36, as best understood, Kabelschlepp teaches use of divider bars according to claim 19 for original fitment or retro-fitment of an energy guide chain with an internal division.
Claim Rejections - 35 USC § 112
Claims 23-27, 29, 32 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPub 2006/0219421; JP2000120807 (dividers).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 29, 2022